Citation Nr: 1628153	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  15-20 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a Board rating decision dated October 3, 1984, which denied serviced connection for bilateral hearing loss, and an injury to the left tympanic membrane with otitis media.

[The issue of service connection for diabetes mellitus is the subject of a separate Board decision].




REPRESENTATION

Appellant represented by:	John S. Berry, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The moving party had honorable active military service from August 1968 to November 1969. 

This case arises under 38 U.S.C.A. § 7111, alleging clear and unmistakable error in Board decision dated October 3, 1984, which denied claims for service connection for bilateral hearing loss, and an injury to the left tympanic membrane with otitis media.  The moving party raised this issue in a letter, dated in March 2015. 

This claim was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  In a decision, dated October 3, 1984, the Board denied claims for service connection for bilateral hearing loss, and an injury to the left tympanic membrane with otitis media. 
 
2.  In deciding the moving party's claims on October 3, 1984, the Board did not commit an error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 



CONCLUSION OF LAW

The Board's decision, dated October 3, 1984, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.1400, 20.1403 (2015). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party argues that the Board's October 3, 1984, decision was CUE.  

A review of the history of the moving party's claim shows the following: in February 1977, the moving party filed a claim for service connection for left ear hearing loss.  

In April 1977, he failed to report for a VA examination.  That same month, the RO denied the claim.  

In September 1977, he failed to report for a VA examination.  In November 1977, the RO again denied the claim.  

In September 1980, the RO denied a claim for service connection for hearing loss.  

In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c).

In July 1982, the moving party filed a claim for service connection for a left eardrum injury.  

In September 1982, the RO denied a claim for service connection for a "left tympanic membrane injury with otitis media."  The moving party appealed, and in December 1983, the moving party was afforded a hearing. 

In October 1984, the Board denied the claims, which it characterized as claims for service connection for bilateral hearing loss, and an injury to the left tympanic membrane with otitis media.

While the law vests the Board with original jurisdiction to determine whether CUE exists in a prior final Board decision, the shape and expanse of that review is controlled by statute and regulations.  

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  38 C.F.R. § 20.1403 relates to what constitutes CUE and what does not, and provides as follows: 

(a) General.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

(b) Record to be reviewed. (1) General.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made. 

(2) Special rule for Board decisions issued on or after July 21, 1992.  For a Board decision issued on or after July 21, 1992, the record that existed when that decision was made includes relevant documents possessed by the Department of Veterans Affairs not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record. 

(c) Errors that constitute clear and unmistakable error.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 

(d) Examples of situations that are not clear and unmistakable error. 

(1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. 

(2) Duty to assist.  The Secretary's failure to fulfill the duty to assist. 

(3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated. 

(e) Change in interpretation.  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 

Authority 38 U.S.C.A. §§ 501(a), 7111. 

In addition, neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a), (b). 

To show CUE in a final decision of the Board, a claimant must prove: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). 

The Court has indicated that clear and unmistakable error is a very specific and a rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the presence of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell. 

The essence of a claim of clear and unmistakable error is that it is a collateral attack on an otherwise final rating decision by the Board or by a VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

As for the pertinent laws and regulations in effect at the time of the Board's October 1984 rating decision, under 38 U.S.C.A. §§ 310, 311 (now 38 U.S.C.A. §§ 1110, 1131) and 38 C.F.R. § 3.303, service connection could be granted for disability resulting from disease or injury incurred in or aggravated by service. Service connection could also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, established that the disease was incurred in service.  38 C.F.R. § 3.304(d). 

Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (1984).

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less. 38 C.F.R. § 3.385 (1984).

At the time of the October 1984 Board decision it was required that decisions of the Board be "in writing and shall contain findings of fact and conclusions of law separately stated."  See 38 U.S.C.A. § 4004(d) (1976).  Congress amended 38 U.S.C.A. § 4004(d), effective as of January 1, 1989, to mandate that a "decision of the Board shall include ... a written statement of the Board's findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record."  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990) (citing 38 U.S.C.A. § 4004(d)(1) (1988)).  Accordingly, in October 1984, the Board was not required to include reasons and bases for the findings and conclusions on all material issues of fact and law.

The moving party's service treatment reports were of record at the time of the Board's October 1984 decision.  They included an August 1968 entrance examination report, which showed that his ears and drums were clinically evaluated as normal.  Audiometric test results did not show hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385.  

In November 1968, the moving party was noted to have a history of ear infections from swimming.

In December 1968, he was noted to complain of a headache and an earache.  In February 1969, he was treated for a URI (upper respiratory infection) with an inner ear infection.  The moving party's separation examination report, dated in September 1969 showed that his ears and drums were clinically evaluated as normal.  They showed that a whispered voice test was 15/15, bilaterally; they did not contain audiometric test results.  In October 1969, he sought treatment for complaints of his ears popping, however, he left without being treated.  

The moving party's discharge (DD Form 214) showed service in the Navy, that his military occupation specialty was (CA-5800) (not otherwise defined), that he had seven months of foreign and/or sea service.

The post-service medical evidence of record at the time of the Board's October 1984 decision consisted of VA and non-VA reports.

Private treatment reports showed that in September 1975, the moving party was treated for complaints of a three-week history of left ear otitis.  It appears that he also complained of decreased hearing bilaterally.  He received follow-up treatment in November 1975, and in April 1976.

VA reports showed that in June 1976, the moving party reported a seven-year history of intermittent left otorrhea following an airplane ride, followed by ear discharge two weeks later.  He also reported having occasional vertigo.  The diagnosis was left chronic otorrhea.  Beginning in July 1976, he was treated for bilateral ear symptoms.  The reports are somewhat difficult to read, but appear to note that he was afforded diagnoses of chronic adhesive and suppurative otitis media, left ear, possible cholesteatoma, and sensorineural hearing loss, left ear.  One of two associated audiometric test results, dated in July 1976, showed that the moving party had left ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385; however, both of these reports were stamped "not adequate for rating purposes."    

VA audiometric test results, dated in September 1976, showed that the moving party had left ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.

The moving party received a number of treatments for ear symptoms thereafter.  VA reports showed that in July 1980, the moving party underwent a type II tympanoplasty with Austin incus transposition, left.  The diagnosis was left tympanic membrane perforation with incus erosion.  The report noted a 12-year history of left ear drum head perforation with intermittent discharge.  

As of 1980 (i.e., at age 31), VA reports noted a perforation of the left tympanic membrane, mild hearing loss.  A February 1982 VA audiometric test report contained charted test results, and speech discrimination scores, which appeared to show that the moving party had bilateral hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.

In October 1984, the Board denied the claims, which were characterized as claims for service connection for hearing loss, and an injury to the left tympanic membrane with otitis media.  The Board summarized the moving party's inservice and post-service medical history, and his testimony.  The Board noted that following his inservice treatment in February 1969, there was no further evidence of inservice treatment, and essentially noted that his separation examination report did not contain any relevant findings.  The Board further noted that relevant post-service treatment and findings were not shown until six years after separation from service.  

The Board finds that there was no CUE in the October 1984 Board decision.  The medical evidence showed that the moving party was treated in December 1968, for a complaint of a headache and an earache.  In February 1969, he was treated for a URI with an inner ear infection.  The moving party's separation examination report, dated in September 1969 showed that his ears and drums were clinically evaluated as normal.  They showed that a whispered voice test was 15/15, bilaterally; they did not contain audiometric test results.   In October 1969, he was treated for complaints of his ears popping, however, he left without being treated, and there were no relevant findings.  

In summary, at the time of the Board's decision, there was no evidence of a chronic ear disorder during service, and no evidence to show hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385, during service.  Hearing loss, and a left ear disorder, were first shown about six years after service.  There was no competent evidence of record to show that the moving party had hearing loss, or any other ear disorder, due to his service.  There was no evidence of sensorineural hearing loss that was manifest to a compensable degree within one year of separation from service.  Given the foregoing, the Board's conclusion that moving party did not have hearing loss, or an injury to the left tympanic membrane with otitis media, that was related to his service, cannot be considered CUE, and the claim must be denied. 

The Board notes that a great deal of medical evidence has been added to the claims file since the Board's October 1984 decision, and that in May 2008, the RO granted the moving party's claims.  However, a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  The moving party's arguments amount to no more than a simple disagreement as to how the facts were weighed or evaluated.  A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995). 

In reaching this decision, the Board has considered the moving party's representative's argument that the Board's October 1984 decision was CUE because the Board failed to afford the moving party an examination or obtain an etiological opinion, and that the Board "substituted its own medical conclusion."  See March 2015 CUE Motion.  

The Board has also considered the moving party's assertion that he was told in 1984 that his records had been burned in a fire, and that additional service records were located by VA in 2006, following the correction of a mistake pertaining to his Social Security number.  See March 2015 statement from the moving party's representative.   

While the Board understands and appreciates the issues raised, the Board finds these arguments unpersuasive.  There is no evidence that the correct facts, as they were known at the time, were not before the adjudicator.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  These arguments amount to no more than an assertion that VA failed in its duty to assist.  However, a breach of the duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

Based on the foregoing, the Board finds that there is no evidence of an "undebatable" error, which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell); see also Grover v. West, 12 Vet. App. 109, 111-112 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  The appellant's claim that the October 3, 1984 Board decision was clearly and unmistakably erroneous must therefore be denied.  38 C.F.R. § 3.105(a). 

As a final matter, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015).  However, the VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12- 2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed"). 

ORDER

The motion for clear and unmistakable error (CUE) in a Board rating decision dated October 3, 1984, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


